DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, and 8-13 Jha et al. (US 2018/0097351) fails to teach either alone or in combination all of the limitations of claim 1, especially that the receiving side AC/DC conversion circuit performs, while the voltage of the load is being controlled to be within the range, control so as to generate a period during which current to the capacitor is 0, and most specifically “according to the current flowing to the load”. Further the combination of Jha with European Patent Application EP 2985846 of record (FOR 1/5/2022) to teach the missing limitation would not be possible absent impermissible hindsight reasoning.
Regarding claim 7 Jha et al. (US 2018/0097351) fails to teach either alone or in combination all of the limitations of claim 7, especially that the AC/DC conversion circuit performs, while a voltage of the load is being controlled to be within a predetermined range by the transmitting side DC/AC conversion circuit, control so as to generate a period during which current to the capacitor is 0, and most specifically “according to the current flowing to the load”.  Further the combination of Jha with European Patent Application EP 2985846 of record (FOR 1/5/2022) to teach the missing limitation would not be possible absent impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


MW
2/2/2022
						/JARED FUREMAN/                                                                                       Supervisory Patent Examiner, Art Unit 2836